PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/207,695
Filing Date: 13 Mar 2014
Appellant(s): Babbellapati, Syam, Krishna



__________________
[Jason W, Croft (Reg No. 65,195)]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [11/01/2021].

(1) Grounds of Rejection to be Reviewed on Appeal:

Claims 1-7, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikoma et al. (US 2006/0067231 A1).

Claims 8-12 are rejected under 35 U.S.C. 103 as being anticipated by Ikoma et al. (US 2006/0067231 A1) in view of ALSUP (US 2015/0089080 A1).

Every ground of rejection set forth in the Office action dated 04/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument for claim 1-7:

In view of the broad scope of the claimed limitations, Examiner respectfully disagrees that Ikoma, fails to disclose the following limitations:
 “an auxiliary processing device configured to receive data to be processed, the auxiliary processing device configured to process the data a first time;
 a main processing device, the main processing device configured to process the data a second time;

wherein the auxiliary processing device is configured to process the data the first time based on the load of the main processing device, a type of processing, and a priority of the data”.

First, in view of Appellant’s specification and the scope of the claim, the term “auxiliary processing device” is just a black box or high level of generic components (See figures 1and 2 of the Appellant’s specification.) without any specific structure. As such, the term “auxiliary processing device” can be reasonably and broadly interpreted as any component and a combination of components performing the claimed functions.

Second, in claims 1, 8 or 15, Appellant fails to clearly define, in the claims, the term “a type of processing” or “processing”. As such the term “a type of processing” or “processing” can be reasonably and broadly interpreted as any processing or action which is performed on the data before the data being received by the main processor.

As stated in Ikoma, (fig. 11 and par. 0232-0234), a reception control section 640 and reception transfer section 660. (par. 0232), The load detection section 620 detects a load on the processor 4 and outputs the detection result to the filter rule setting portion 642 (i.e. **the feedback path**). The load detection section 620, which is only required to detect whether or not the processor 4 (i.e. the main processing device) is in an overload state, can be substantially the same as any of the load detection sections 20, 220 and 320 described with par. 0238), The filter rule setting portion 642 stores a predetermined filter rule in the discard filter table storage 652 when receiving an output of the load detection section 620 indicating that the processor 4 is in an overload state (i.e. **the load of the main processing device**). (par. 0233), The reception packet transfer section 660 receives reception packets from the communications section 2, holds at least part of each of the packets in the reception packet buffer 662, and receives an instruction from the discard/pass determination portion 656 of the reception control section 640. Also, the reception packet transfer section 660 retrieves at least the header of each reception packet and outputs the header to the header classification portion 646. (par. 0236), The discard/pass determination portion 656 compares the received combination of the destination address and the protocol value with combinations set in the discard filter table storage 652. If determining that there is no combination matching (i.e. **high priority packet**) the received combination in the discard filter table, the discard/pass determination portion 656 instructs the reception packet transfer section 660 to pass the packet in question. If determining that there is a match (i.e. ** low priority packet**), the discard/pass determination portion 656 instructs the reception packet transfer section 660 to discard (i.e. **type of process**) the packet in question. (par. 0233), If being instructed to pass (i.e. **type of process** of the **first time processing**) the packets, the reception packet transfer section 660 outputs the reception packets to the memory 8 (i.e. storing packet (data) in the memory 8 can also be considered as **type of processing** for the **first time processing**) so that the packets be stored therein to be ready for output to the processor 4 (i.e. **second time processing**). 

(Important Notice: Based on the disclosure of Ikoma, the capabilities of the passing, discarding and storing the packet can be considered as “type of the processing”, and the actual performance of passing and storing the packet before forwarding the packet to the processor 4 can be considered as actual processing (i.e. the first time processing of the data) in view of the scope of the limitations of claim 1.)

**As such, Ikoma clearly discloses that a device/component(s) will determine whether to store the received data on the money 8 (i.e. first time processing) based on (i) the load of the processor 4 (i.e. the load of the main processing device), (ii) the priority of the received data (i.e. priority of the data) and (iii) whether dropping or passing/storing the received data (i.e. type of processing).**

According, in view of the broad scope of the claim 1, Ikoma clearly discloses the limitations “an auxiliary processing device configured to receive data to be processed, the auxiliary processing device configured to process the data a first time;
 a main processing device, the main processing device configured to process the data a second time;
and a feedback path from the main processing device to the auxiliary processing device, the main processing device being configured to inform the auxiliary processing device about a load of the main processing device via the feedback path
wherein the auxiliary processing device is configured to process the data the first time based on the load of the main processing device, a type of processing, and a priority of the data”.

(2) Response to Argument for claim 15-17:

For claim 15, in addition to the same argument for claim 1 (See Examiner’s response for claim 1), Appellant also argues that Ikoma does not disclose “processing data not to be processed by the main processing device and outputting it as processed data”. In response, Examiner respectfully disagrees. 

As previously stated by Examiner, Appellant fails to clearly define, in the claim, the term “processing”. As such the term “processing” can be reasonably and broadly interpreted as any processing or action which is performed on the data which is not forwarded to the main processing device.

As stated in Ikoma (par. 0236), “If determining that there is a match (i.e. ** low priority packet**), the discard/pass determination portion 656 instructs the reception packet transfer section 660 to discard (i.e. **processing**) the packet in question”. As such, in view of the broad scope of claimed limitation, Ikoma clearly discloses the limitation “processing data not to be processed by the main processing device and outputting it as processed data”.

(3) Response to Argument for claims 8-12:
(See examiner’s argument for claim 1)

For the above reasons, it is believed that the rejections should be sustained.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
Conferees:

/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                               /PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.